RINKR, District Judge
(concurring). Ten actions at law were brought by the appellees in the state court against ten insurance companies, of which nine are appellants in this court, to recover upon certain policies of fire insurance issued to the Amusement Syndicate Company upon its opera house and property in the city of Topeka, Kan. Five of the cases were removed to the Circuit Court for the District of Kansas and there docketed on the law side of the court as actions at law. Afterwards the Spring Garden Insurance Company and one of the other companies, a defendant in one of the actions commenced in the state court and removed to the federal court, filed a hill in equity in the Circuit Court in which an injunction was prayed against the ap-pellees to restrain them from proceeding in the, five actions removed to the Circuit Court and the five actions still pending in the state court.
In this bill the complainants set out the issuance of the ten policies sued on, that the policies were similar in terms and provisions, except as to dates and amounts, and that each of the policies contained a provision by which each insurer should be liable for such a proportion of the amount of any loss as the amount of its policy bore to the total amount of the insurance at the time of the loss. It ivas further alleged that by reason of such clause a common interest existed among the insurers relative to the amount of the loss, and that, to avoid a multiplicity of suits, equity had jurisdiction to determine the amount of such loss, and to apportion the same among the several insurers. The-other insurance companies were made parties defendant to the bill. It was also alleged in the hill that the policies were obtained by fraudulent concealment on the part of the appellees relative to the value of the property which was the subject of the insurance, and prayed that at the final hearing it might he decreed that all of the contracts o f insurance were void because of the frauds practiced upon the insurers by the appellees.
To this hill of complaint the appellees filed a demurrer, which was overruled. The insurance companies made defendants in the bill answered in such form as to admit the allegations of the bill, and join in the prayer for relief. A temporary injunction was granted by the Circuit Court, restraining the appellees from prosecuting the ten actions at law commenced by them against the several insurance companies. Thereupon the appellees filed what is denominated in the record a “cross-bill,” in which they set out the issuance of the ten insurance policies, the occurrence of the fire, the destruction of the property in*536sured, and. substantially the same allegations relative to the liability of the several companies as appear in the petitions in the law actions commenced in the state court. The prayer of this so-called cross-bill was that the appellees recover from the insurance companies the full amount of the policies upon which actions at law had been brought, together with an attorney’s fee, as provided by the laws of Kansas.
To this cross-bill each of the insurance companies answered, alleging, by way of defense, breaches of the policies as set out in the original bill of complaint.. To these answers replications were filed, and, the issues having been thus joined, by consent of all the parties the issues of fact were referred to a master for his findings and recommendations for judgment. The master’s findings of fact were confirmed by the court, and a decree or judgment was rendered in favor of the appellees for the amount of the loss as found by the master. The Western Assurance Company, one of the defendants in the cross-bill, paid the amount which the judgment provided it should pay, and the other nine insurance companies joined in this appeal.
It will be seen from the foregoing statement that the issues tried arose upon the so-called cross-bill, which is in legal effect & petition at law, the answers of the insurance companies thereto, and the replications to the answers.' A motion was filed by the appellees to dismiss the 'appeal on the ground that the cause of action tried in the Circuit Court was at law, and not in equity, and therefore that this court had no jurisdiction to review a judgment on such cause of action, except by a-writ of error.
That an action such as this is an action at law, without any equitable features whatever, was decided by this court in Mechanics’ Insurance Company et al. v. C. A. Hoover Distilling Company et al. (C. C. A.) 173 Fed. 888. It is to be noticed that the case was tried as an equity cause by the consent of all parties, and therefore neither party can be heard in this court to object to the method of trial. Hooven v. Featherstone, 111 Fed. 81, 49 C. C. A. 229. Judge Sanborn, in delivering the opinion of the court in the case just cited, said:
“It is earnestly argued, that appellant, by consenting to try its case below at law, has waived its right to a review by appeal. Its waiver, however,, does not extend to that length. One who consents to the hearing in equity of a legal cause of action, or to the trial of an equitable cause of action at law, is thereby estopped from successfully objecting for the first time in an appellate, court to the method of trial which he has adopted. But this is the extent of the estoppel against him. He does not waive his right to a review of the .judgment or decree of the trial court by the only method which can be effectual to obtain such a review; that is to say, by writ of error if the cause of action was legal, and by appeal if it -was equitable.”
In Files v. Brown, 124 Fed. 133, 59. C. C. A. 403, this court again, speaking through Judge Sanborn, said:
“The appellant has taken an appeal, and has also sued out a writ of error to reverse the same order. This is a permissible practice where counsel are in doubt W'kich course to pursue, and the appellate court will judge the proceedings below in accordance with the rules of that method of review applicable to the nature of the case presented. ⅜ * * . But final decrees and orders in equity .cannot be reviewed by writs of error, nor can final judgments or orders at law be successfully assailed by appeal. * * * Hence it becomes necessary before entering upon the merits of the questions at issue to *537delermine whether this is a proceeding at law oran equity, and whether it may be reviewed by a writ of error or by appeal. The difference between actions at law and suits in equity is matter of substance, not of form. It inheres in the nature of ¡he causes of action, in the principles which control, and in the remedies which follow them, and it cannot be eradicated, either by a change of form, or by the abolition of forms. A legal cause of action cannot be maintained in equity, because there is an adequate remedy for it at: law, and it is only where there is no such remedy that relief in equity may be successfully sought. Equitable causes of action are not available at law, because they invoke the judgment and appeal to the conscience of the chancellor, and the free exercise of that judgment and conscience is prohibited in actions at law by the rule which entitles every party to a trial of all the issues of fact by a jury.” Hooven v. Featherstone, 111 Fed. 81, 49 C. C. A. 229; McFadden v. Milling Company, 97 Fed. 670, 38 C. C. A. 351; Hurt v. Hollingsworth. 100 U. S. 100, 25 L. Ed. 569; Highland Boy Gold Mining Co. v. Strickley, 116 Fed. 852, 54 C. C. A. 186.
No writ of error was sued out in this case, and to hold that the court has jurisdiction is to overrule, it seems to me, the former decisions of this court above referred to, and for that reason I am unable to assent to the views expressed by a majority of the court. 1 think the motion to dismiss for want of jurisdiction should have been sustained. The original bill, as I view it, stated no cause of action, either at law or in equity, and, as is well suggested by counsel in their brief, “is nothing but an application addressed to the Circuit Court to try ten cases at law according to the procedure and rules applicable to suits in equity.” This operates as an estoppel in so far as the method of trial is concerned: but, as suggested by Judge Sanborn in Hooven v. Feather-stone, this is the extent of the estoppel against them.
But if, as the majority hold, the court has jurisdiction, the judgment or decree in the Circuit Court was for the right parties, and, being affirmed by a majority of the court, I concur in the result on the merits.